      Case: 1:19-mj-03126-TMP Doc #: 1-3 Filed: 04/16/19 1 of 10. PageID #: 5



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHER DISTRICT OF OHIO

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH THE            1:19mj3126
                                 Case No. ____________________
 CELLULAR DEVICE ASSIGNED CALL
 NUMBER 216-312-7043, THAT IS
                                 Filed Under Seal
 STORED AT PREMISES CONTROLLED
 BY T-MOBILE USA, INC

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Todd Springer, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application for a search warrant for

information associated with a certain cellular telephone assigned call number 216-312-7043,

(“the SUBJECT PHONE”), that is stored at premises controlled by T-MOBILE USA, INC (“T-

MOBILE”), a wireless telephone service provider headquartered at 4 Sylvan Way, Parsippany,

NJ 07054. The information to be searched is described in the following paragraphs and in

Attachment A. This affidavit is made in support of an application for a search warrant under 18

U.S.C. § 2703(c)(1)(A) to require T-MOBILE to disclose to the government copies of the

information further described in Section I of Attachment B. Upon receipt of the information

described in Section I of Attachment B, government-authorized persons will review the

information to locate items described in Section II of Attachment B.

       1.     I am a Special Agent with the Department of Veterans Affairs, Office of Inspector

General, Criminal Investigations Division (“VA OIG”), and have been since July 2010. I have

been a Federal agent since May 2001, having previously served as an agent with the Internal

Revenue Service, Criminal Investigations and U.S. Postal Service, and completed the Federal

Law Enforcement Training Center’s Criminal Investigator Program. I am currently employed at
      Case: 1:19-mj-03126-TMP Doc #: 1-3 Filed: 04/16/19 2 of 10. PageID #: 6



the VA OIG Cleveland Resident Agency Office, located in Cleveland, Ohio. The VA OIG is

charged with the responsibility of conducting investigations relating to the programs and

operations of the United States Department of Veterans Affairs (“VA”), including drug

distribution, theft, fraud and public corruption. Based upon my training, experience, and

participation in these types of investigations, I am familiar with the techniques used by persons

engaged in fraudulent and other related criminal activity. Since joining the VA OIG, I have

investigated violations of federal law in white collar crime, health care crimes, drug crimes and

computer crimes. I have been involved in the execution of numerous search warrants, including

warrants involving the collection of controlled substances. I have gained experience through

training in seminars, classes, and everyday work related to conducting these types of

investigations.


       2.         The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       3.         Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of 21 U.S.C. § 841(a)(1), Distribution of Controlled Substances, have been committed

by BOBBI JO BOYLAN (“BOYLAN”), LISA GOFORTH (“GOFORTH”) and others. There is

also probable cause to search the information described in Attachment A for evidence,

instrumentalities, contraband, or fruits of these crimes as further described in Attachment B.

                                             PROBABLE CAUSE

       4.         Based on my training and experience, and based upon the facts detailed in this

Affidavit, there is probable cause to believe there are fruits, evidence and instrumentalities of
                                                  2
      Case: 1:19-mj-03126-TMP Doc #: 1-3 Filed: 04/16/19 3 of 10. PageID #: 7



criminal offenses against the United States, namely Title 21 United States Code § 841(a)(1),

Distribution of Controlled Substances.

       5.      Specifically, based on my based on my training and experience and the facts as

set forth in this affidavit, there is probable cause to believe that BOYLAN, GOFORTH and

others distributed heroin and/or fentanyl to veteran with the initials T.M. at the Cleveland VA

Medical Center (“VAMC”) on March 1, 2019, with the use of the SUBJECT PHONE.

       6.      The Department of Veterans Affairs is an agency of the U.S. Government that

provides benefits to United States military veterans discharged from active duty under other than

dishonorable conditions. The Cleveland VAMC’s main campus is located at 10701 East Blvd.,

Cleveland, OH, 44106.

       7.      VA records revealed T.M. served in the U.S. Navy from October 7, 1986 to

March 1, 1990, and again from January 17, 1991 to August 8, 1991. T.M. received honorable

discharges after both periods of service. T.M. is 80% service connected due to disabilities she

incurred as a result of her military service. In addition, based on her service connected

disabilities, the VA determined T.M. is individually unemployable and therefore receives a total

disability rating. T.M. was an inpatient at the Cleveland VAMC on March 1, 2019 due to a

recent back surgery.

       8.      This investigation is being worked jointly with the Federal Bureau of

Investigation Northern Ohio Law Enforcement Task Force in Cleveland, OH.

       9.      On March 1, 2019, T.M. overdosed on suspected heroin and/or fentanyl while an

inpatient at the Cleveland VAMC. Nursing Assistant Megan Fenyes (“Fenyes”) was conducting

her rounds and went into T.M.’s patient room. Fenyes called for T.M., but she did not respond.

Fenyes located T.M. in the bathroom inside of her hospital room slumped halfway off her toilet

                                                 3
      Case: 1:19-mj-03126-TMP Doc #: 1-3 Filed: 04/16/19 4 of 10. PageID #: 8



with her face under the bathroom rail. T.M.’s right hand was in her lap and her left hand was

hanging down. Fenyes attempted to wake up T.M. , but she was not responsive. Fenyes called

for other staff and was instructed to pull the alarm.

       10.     On March 1, 2019, Nurse Brian Hermann (“Hermann”) was notified by Fenyes

that T.M. was unresponsive in the bathroom of her patient room. Hermann responded to T.M.’s

room and saw T.M. slumped over sitting on the toilet with a cigarette butt hanging out of her

mouth. Hermann tried to help T.M. regain consciousness by shaking her and administering

sternum rubs and instructed Fenyes to sound the alarm for help. After help arrived Herman

observed a silver spoon and syringe next to T.M. on her bathroom sink counter. Herman

removed the items from the sink counter so staff could safely provide care to T.M. T.M.

eventually regained consciousness, so T.M.’s physician decided to immediately transfer T.M. to

the Emergency Department instead of administering medication. After regaining consciousness

T.M. told medical staff she injected heroin directly into her peripherally inserted central catheter

(PICC).

       11.     On March 1, 2019, the Cleveland VAMC Police (“VAPD”) took photographs of

the bathroom inside of T.M.’s patient room, collected the spoon, syringe and packaging

containing reddish/white colored substance of suspected heroin/fentanyl, and then placed the

contraband in evidence. On March 11, 2019, these items were secured in evidence in the VA

OIG Cleveland Office evidence room.

       12.     On March 2, 2019, T.M. was initially interviewed by Lieutenant Kathleen

Schindler with the VAPD. T.M. told Lt. Schindler she is a recovering heroin addict but had not

used heroin in approximately two years. T.M. was in the VA hospital for approximately four (4)

weeks after having back surgery and then returned due to an infection. T.M. received pain

                                                  4
      Case: 1:19-mj-03126-TMP Doc #: 1-3 Filed: 04/16/19 5 of 10. PageID #: 9



medication for several weeks, but it was stopped by medical staff and she was in extreme pain.

T.M. claimed she purchased the heroin from an unidentified white male near the hot dog stand

outside of the Cleveland VAMC.

       13.     On March 3, 2019, VAPD was notified by VAMC medical staff that a syringe and

multiple candy wrappers were found in T.M.’s possession in her hospital room. VAMC staff

told the VAPD that T.M. was visited by an unidentified white male and three unidentified white

females. T.M. told VAMC staff the male was her stepson. The nurse assigned to monitor T.M.

noticed the male placed a pink “Sweetarts Ropes” candy box in T.M.’s dresser. After the male

left the room, T.M. went to the dresser drawer and retrieved the candy box. The nurse saw T.M.

place items in her groin area under the covers, and when she ultimately confronted T.M. , she

turned over several candy wrappers and a syringe. A search of the candy wrappers recovered by

VAPD revealed a piece of paper with brown residue.

       14.     On March 3, 2019, I was contacted by the VAPD and responded to the Cleveland

VAMC. Lt. Schindler and I interviewed T.M. in her patient room at the Cleveland VAMC. At

first T.M. claimed an unidentified white male she met on the street near the hot dog stand sold

her the heroin that caused her to overdose on March 1, 2019. However, T.M. ultimately

admitted she purchased the heroin on March 1, 2019, from BOYLAN after meeting her in a

vehicle located in the Cleveland VAMC patient drop off area. BOYLAN was in the rear driver’s

side seat, BOYLAN’s girlfriend, GOFORTH, was in the front passenger seat, and an

unidentified white male was driving the vehicle. T.M. entered the rear passenger door,

purchased the heroin from BOYLAN, and was then dropped off at the Cleveland VAMC

CARES Tower entrance. T.M. called and texted BOYLAN at telephone number 216-312-7043

(hereinafter SUBJECT PHONE) on March 1, 2019, to arrange for the heroin transaction at the

                                                5
     Case: 1:19-mj-03126-TMP Doc #: 1-3 Filed: 04/16/19 6 of 10. PageID #: 10



Cleveland VAMC. T.M. entered the VAMC and ultimately used the heroin she purchased from

BOYLAN in the bathroom located inside of her patient room by injecting it through her PICC.

T.M. was introduced to BOYLAN in approximately February 2018, and BOYLAN previously

lived with T.M. for a short period of time at her apartment in Lakewood, OH. T.M. purchased

heroin on one other occasion from BOYLAN at her apartment in Lakewood, OH prior to her

admission to the VAMC.

       15.     A review of surveillance video at the Cleveland VAMC revealed on March 1,

2019, at approximately 1:30 p.m. T.M. entered the rear passenger door of a black Nissan Altima

bearing Ohio License Plate HMG 6017, which is registered to CRAIG BOOTHE JR

(“BOOTHE”), in the Cleveland VAMC Atrium entrance drive. At approximately 1:34 p.m.

T.M. exited the rear passenger door of the Nissan Altima at the Cleveland VAMC CARES

Tower entrance and then entered the Cleveland VAMC. During a subsequent interview, T.M.

reviewed an Ohio identification card photograph of BOOTHE and stated he resembled the male

driving the black Nissan Altima on March 1, 2019, but she was not able to positively identify

him as the driver. T.M. positively identified BOYLAN and GOFORTH from their Ohio

identification card photographs.

       16.     On March 4, 2019, T.M. stated she was willing to make consensually monitored

telephone calls to BOYLAN on the SUBJECT PHONE, the number she used to call BOYLAN

on March 1, 2019 to set up the heroin transaction at the Cleveland VAMC. T.M. signed an OIG

consent to monitor conversations form as well as an OIG consent search form allowing the

search of her Samsung Galaxy cell phone.




                                               6
     Case: 1:19-mj-03126-TMP Doc #: 1-3 Filed: 04/16/19 7 of 10. PageID #: 11



        17.     On March 4, 2019, T.M. made a consensually monitored telephone call to

BOYLAN on the SUBJECT PHONE. T.M. informed BOYLAN she overdosed, and BOYLAN

asked if “they found it and took it” and stated “they’re going to be watching you now.”

        18.     On March 5, 2019, T.M. made another consensually monitored telephone call to

BOYLAN on the SUBJECT PHONE. During the call, T.M. stated she was able to find “it”

because she hid “it” well and asked BOYLAN how much she could safely “pinch.” BOYLAN

told T.M. maybe a “5-10.” T.M. told BOYLAN she did maybe a “10 or a 20 and I was out.”

BOYLAN told T.M. to not do a “whole 20” but just between “5 and 10.” BOYLAN then told

T.M. “I’ve got some new shit that’s purple that I’d be scared to let you try.” T.M. then told

BOYLAN she used her PICC line to inject the heroin, and BOYLAN told T.M. to “do it

somewhere else and not the PICC line.” BOYLAN then stated, “The PICC line is what did it

because it’s going straight to your heart.” BOYLAN then stated, “You need to just snort it

[T.M.] . . . snort it, that’s all you need to do is snort it, because they’re going to be watching you

for a minute . . . so just sniff it.” BOYLAN then stated, “I knew something happened . . . I just

felt it in my heart.” When T.M. asked BOYLAN if what she sold her was mostly fentanyl or

what does she think it is, BOYLAN stated, “It’s fentanyl, yeah” and then stated “I’m not going to

keep talking about that, but be careful with whatever you’re doing.”

        19.     On March 9, 2019, T.M. forwarded me additional texts she received from

BOYLAN. During the text message chain on March 9, 2019, BOYLAN stated to T.M., in

addition to asking how she was doing, “Hey we got some new stuff finally that’s better than

red,” to which T.M. replied, “Got a tiny bit of the red still . . . I really needed to that (sic) in tiny

doses . . . I can not (sic) believe that shit happened . . . Ive (sic) only od’d one (sic) and that was

in 11.” BOYLAN then texted to T.M. “I’ll trade you if u want some different.” T.M. then

                                                    7
     Case: 1:19-mj-03126-TMP Doc #: 1-3 Filed: 04/16/19 8 of 10. PageID #: 12



stated, “I may hit you up when he’s gone,” to which BOYLAN stated, “It’s ok it happens be

grateful ur Alive (sic).”

       20.     BOYLAN was previously convicted in Cuyahoga County Common Pleas Court

on drug trafficking offenses and received a two- and half-year prison sentence. BOYLAN

currently has an outstanding felony arrest warrant from Cuyahoga County for receiving stolen

property.

       21.     On March 26, 2019, I served a Search and Seizure Warrant issued by the United

States District Court for the Northern District of Ohio on SPRINT PCS (“SPRINT) for records

related to assigned call number 216-312-7043. On March 27, 2019, SPRINT provided records

pursuant to the search warrant, which showed the account was opened under the name

“MARIAH WEAVER”, 4341 Rocky River Drive, Cleveland, OH 44135, on March 1, 2019, at

approximately 6:45 p.m. The records obtained from SPRINT did not cover the above described

transaction between T.M. and BOYLAN at the Cleveland VAMC, which video surveillance

showed occurred on March 1, 2019, at approximately 1:30 p.m. I searched various publicly

available online databases which revealed call number 216-312-7043 was previously held by T-

MOBILE.


       22.     In my training and experience, I have learned that T-MOBILE is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including cell-site

data, also known as “tower/face information” or “cell tower/sector records.” Cell-site data

identifies the “cell towers” (i.e., antenna towers covering specific geographic areas) that received

a radio signal from the cellular telephone and, in some cases, the “sector” (i.e., faces of the
                                                  8
     Case: 1:19-mj-03126-TMP Doc #: 1-3 Filed: 04/16/19 9 of 10. PageID #: 13



towers) to which the telephone connected. These towers are often a half-mile or more apart,

even in urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower

closest to a wireless device does not necessarily serve every call made to or from that device.

Accordingly, cell-site data provides an approximate location of the cellular telephone but is

typically less precise than other types of location information, such as E-911 Phase II data or

Global Positioning Device (“GPS”) data.

       23.     Based on my training and experience, I know that T-MOBILE can collect cell-site

data about the SUBJECT PHONE. I also know that wireless providers such as T-MOBILE

typically collect and retain cell-site data pertaining to cellular phones to which they provide

service in their normal course of business in order to use this information for various business-

related purposes.

       24.     Based on my training and experience, I know that wireless providers such as T-

MOBILE typically collect and retain information about their subscribers in their normal course

of business. This information can include basic personal information about the subscriber, such

as name and address, and the method(s) of payment (such as credit card account number)

provided by the subscriber to pay for wireless telephone service. I also know that wireless

providers such as T-MOBILE typically collect and retain information about their subscribers’

use of the wireless service, such as records about calls or other communications sent or received

by a particular phone and other transactional records, in their normal course of business. In my

training and experience, this information may constitute evidence of the crimes under

investigation because the information can be used to identify the SUBJECT PHONE user or

users and may assist in the identification of co-conspirators and/or victims.



                                                 9
    Case: 1:19-mj-03126-TMP Doc #: 1-3 Filed: 04/16/19 10 of 10. PageID #: 14



                                AUTHORIZATION REQUEST

       25.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

       26.     I further request that the Court direct T-MOBILE to disclose to the government

any information described in Section I of Attachment B that is within its possession, custody, or

control. Because the warrant will be served on T-MOBILE, who will then compile the requested

records at a time convenient to it, reasonable cause exists to permit the execution of the

requested warrant at any time in the day or night.

       27.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation, including by

giving targets an opportunity to destroy or tamper with evidence, change patterns of behavior,

notify confederates, and flee from prosecution.

                                                     Respectfully submitted,



                                                     Todd Springer
                                                     Special Agent
                                                     VA OIG




                                                                           2:15 PM, Apr 16, 2019



                                                  10
